Citation Nr: 1622883	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a digestive disorder, other than gastroesophageal reflux disease (GERD) and intestinal hypermotility, claimed as a stomach condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in March 2015, when it was remanded for further development.  The requested development has been completed, as discussed in more detail below.

The Veteran's service connection claim for a stomach condition with diarrhea includes any current digestive disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has previously been granted service connection for GERD and intestinal hypermotility, as result of his initial claim.  The Agency of Original Jurisdiction (AOJ) has rated these conditions as a single disability.  When this matter was previously before the Board in March 2015, service connection for gastroenteritis and irritable bowel syndrome were delineated as separate issues; however, the Board now finds a distinction of separate upper and lower gastrointestinal disabilities more thoroughly accounts for the symptomatology reported by the Veteran.



FINDINGS OF FACT

1.  The Veteran's current cervical spine disability is not the result of disease or injury in active service.

2.  The Veteran's current upper gastrointestinal disability, diagnosed as GERD, onset in active service.

3.  The Veteran's current lower gastrointestinal disability, to include intestinal hypermobility, gastroenteritis, and irritable bowel syndrome, onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for an upper gastrointestinal disability, diagnosed as GERD, as a separate ratable disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.114, Diagnostic Code 7346 (2015).

3.  The criteria for entitlement to service connection for a lower gastrointestinal disability, to include intestinal hypermobility, gastroenteritis, and irritable bowel syndrome, as a separate ratable disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.114, Diagnostic Codes 7319, 7325 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

This decision grants service connection for an upper gastrointestinal disability, diagnosed as GERD, and a lower gastrointestinal disability, to include intestinal hypermobility, gastroenteritis, and irritable bowel syndrome, as separate ratable disabilities.  This constitutes a full grant of the benefit sought with respect to the Veteran's claim of entitlement to service connection for a digestive disorder.  Thus, the following analysis of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of service connection for a cervical spine disability.

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in May 2008.  See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in November 2009 and August 2015.  There is no indication these examinations were inadequate, as the examiners considered an accurate factual history of the claimed disability and provided sufficient rationale to support their opinions.  The Veteran has elected not to appear at a hearing regarding his claim.

In March 2015, the Board remanded this matter so the Agency of Original Jurisdiction (AOJ) could obtain records from the Social Security Administration (SSA) and obtain a VA nexus opinion addressing service connection for a cervical spine disability.  The AOJ obtained the Veteran's SSA records and a nexus opinion as directed.  Thus, there has been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	A.  Cervical Spine

The Veteran seeks entitlement to service connection for a cervical spine disability.  The current disability requirement for service connection has been met because the Veteran has been diagnosed as having degenerative disc disease of the cervical spine.  There is also evidence of an in-service injury, as the Veteran's service treatment records show he sought treatment for neck pain after a physical altercation with military police in August 1983.  The only issue that remains is whether there is a nexus between the current disability and the in-service injury.

November 2009 and August 2015 VA examiners both determined it was not likely the Veteran's current cervical spine disability was the result of the in-service injury in August 1983.  Both examiners noted the Veteran only sought treatment for the condition on one occasion with no subsequent treatment or reports of symptomatology in service.  In a December 2009 addendum, the November 2009 examiner commented the initial injury appeared to have resolved with no sequelae.  The August 2015 examiner noted the initial injury was diagnosed as a pulled muscle, as opposed to a traumatic neck injury, and noted the Veteran's reports of back pain, as opposed to neck pain, after the initial injury.  The Board is not permitted to substitute its judgement for that of medical professionals and finds the opinions provided by VA examiners probative with respect to the Veteran's service connection claim because they considered an accurate factual history and provide adequate rationale to support their conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The August 2015 VA examiner noted the Veteran's current disability constitutes arthritis of the cervical spine.  Arthritis is a chronic disease under 38 C.F.R §3.309(a).  Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if the condition was noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

Here, there is no evidence arthritis of the cervical spine manifest to a compensable degree within one year of the Veteran's separation from service.  The first evidence of degenerative changes of the cervical spine is an imaging study that revealed degenerative disc disease in November 2009, approximately twenty-five years after the Veteran's separation from service.  Thus, service connection for a cervical spine disability is not established on a presumptive basis under 38 C.F.R. §§ 3.307(a)(3).

Further, there is no evidence of a continuity of symptomatology.  First, neither a traumatic cervical spine injury nor degenerative changes were not noted in service.  As noted by the August 2015 examiner, the Veteran's in-service injury was diagnosed as a pulled muscle; therefore, a chronic condition was not "noted" in service.  See Savage, 10 Vet. App. at 495-99.  Second, the Veteran did not seek any further treatment in service after the initial injury and declined a separation examination.  He did not seek treatment for neck pain until approximately twenty-five years after service and has not specifically asserted suffering continuous neck pain since his separation from service.  Although there are notations in the Veteran's SSA records that indicate he attributes his neck pain to the injury in service, the Board finds this fails to establish a clear continuity of symptomatology, as there is no report of the specific symptoms by the Veteran included in the records.  Thus, a continuity of symptomatology does not link the currently diagnosed arthritis to a condition noted in service.

Ultimately, the preponderance of evidence is against a finding of a nexus between the Veteran's currently disability and the injury in service.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

	B.  Digestive Disorders

As noted in the introduction, the Veteran has been granted service connection for GERD and intestinal hypermotility.  A February 2010 rating decision granted service connection for GERD, effective May 13, 2008, with a 10 percent initial disability rating assigned under Diagnostic Code 7346.  See 38 C.F.R. § 4.114.  An August 2015 rating decision granted service connection for intestinal hypermotility with GERD, effective May 13, 2008, with a 30 percent initial rating under Diagnostic Code 7316.  The August 2015 rating decision apparently combined intestinal hypermotility and GERD into a single ratable disability and eliminated the 10 percent rating previously assigned for GERD.

The Board finds the Veteran has separate ratable upper and lower gastrointestinal disabilities.  The evidence shows the Veteran's GERD is manifest by epigastric distress, reflux, regurgitation, nausea, and vomiting.  GERD is rated by analogy to hiatal hernia under Diagnostic Code 7346.  As noted in the February 2010 rating decision, this disability is directly related to service, as it first manifest in service and has continuously manifested since the Veteran's separation from service.  Thus, service connection for GERD is warranted as a separate ratable disability under Diagnostic Code 7346.

The evidence also establishes the Veteran has a separate ratable lower gastrointestinal disability manifest primarily by chronic diarrhea, as well as abdominal pain and cramping.  The lower gastrointestinal disability has been variously diagnosed as intestinal hypermobility, gastroenteritis, and irritable bowel syndrome.  An August 2015 VA examiner determined the lower gastrointestinal disability is at least as likely as not the result of the Veteran's active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds the grant of service connection should include intestinal hypermobility, gastroenteritis, and irritable bowel syndrome because none of these conditions has been specifically eliminated as the cause of the Veteran's chronic diarrhea.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  These conditions are rated under Diagnostic Code 7319; therefore, they should not be combined and rated in conjunction with the distinguishable upper gastrointestinal disability service-connected as GERD.  See 38 C.F.R. § 4.114, Diagnostic Codes 7316, 7325.  

As such, service connection for a lower gastrointestinal disability, to include intestinal hypermobility, gastroenteritis, and irritable bowel syndrome, as a separate ratable disability is also warranted.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for an upper gastrointestinal disability, to include GERD and hiatal hernia, as a separate ratable disability, is granted.

Entitlement to service connection for a lower gastrointestinal disability, to include intestinal hypermobility, gastroenteritis, and irritable bowel syndrome, as a separate ratable disability, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


